Mr. Justice Gordon
delivered the opinion of the court,
On an appeal from an order of removal, the Court, of Quarter *298Sessions is required by the Act of Assembly, if there be any defect in the form of said order, to amend the same, and thereupon to proceed to hear and determine the ease upon its truth and merits. And so it seems, from the case of the Overseers of Reading v. The Overseers of Cumree, 5 Binn. 81, whenever the matter is brought by appeal within the power of the Quarter Sessions, defects in the order, whether in form or substance, are to be disregarded.
It follows, that though in the order under consideration, it does not appear that the justices who issued it adjudged Limestone township to be the last place of settlement of the paupers; the court, nevertheless, did right in refusing the motion to quash.
Whether these paupers were properly chargeable to Limestone remains to be considered. According to the case of the Overseers of Washington v. The Overseers of Beaver, 3 W. & S. 548, the prima facie' settlement of a pauper is the place of his birth, but the birth of a child -does not give it a settlement, except when the settlement of the parents is not known, and then, only until it is discovered’.
The latter part of this proposition must, necessarily, be subject to the qualification that the known place of settlement of the' parents is within the state, for the knowledge of such settlement comes to nothing if it be beyond the jurisdiction of our courts, since it could .not, in that event, be charged with the maintenance of the pauper. It is, therefore, obvious that the prima facie settlement by birth must become, for all .practical purposes, absolute whenever it is ascertained that the child is of foreign or extra state parentage. It is indeed true that, by our poor laws, provision 'is made for the removal of paupers into other states, but this provisiones nugatory in that there is. no power by which it can be carried into effect; hence, the order of removal loses all force the moment it crosses the state line. In other words, the legislature of Pennsylvania cannot charge the poor districts of other states with the support of paupers, though their settlements may properly be therein, and, per contra, other states cannot so charge the poor districts of Pennsylvania.
Now, the children, who are the subjects of the order under consideration, were born, the one in Missouri, and the other in Illinois; their. father,- Isaac Dolby, Avas resident in the state last named at the time of his death, and had abandoned his domicile in Pennsylvania some nine years previously. We have, therefore, two facts which should definitely settle the question in hand: 1. Isaac Dolby was not a citizen of Pennsylvania when his children were born, and, hence, had no settlement therein. 2. These children were native-born citizens of other states, and must be regarded, for the purposes of this case, to have been settled therein.
The conclusion, made inevitable by the facts' and principles developed by this case, is, since neither the paupers nor their parents *299were or are citizens of this state, they must be treated as strangers, and, for the present, that district must be regarded as their place of settlement in which they first became chargeable.
The order of the Court of Quarter Sessions of the Peace is reversed, and the order of removal discharged. It is further ordered that the appellant have and receive from the poor district of Chillisquaque such costs and charges as to said court shall seem just.